DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boghossian et al. (US 20120320201 A1).

Concerning claim 1, Boghossian et al. (hereinafter Boghossian) teaches a security system for detecting a predefined event at an entrance area (¶¶0118-0120; fig. 1), the system comprising: 
a camera for visually monitoring the entrance area (fig. 1: camera 102; ¶¶0019-0021); 
a microphone device for detecting sound at the entrance area (fig. 1: microphone 104; ¶¶0020-0021); and 
a processor (fig. 3: alarm engine 108 comprising: video incident processor 302, audio incident processor 304; and external incident processor 306) configured to: 
receive a visual signal from the camera and an audio signal from the microphone device (¶¶0128-0129); and
trigger an alert when both the visual signal and the audio signal indicate that the predefined event has occurred (¶¶0128-0129).

Concerning claim 2, Boghossian further teaches the system of claim 1, wherein the predefined event is an event external to the camera and microphone device (¶¶0020-0021).

Concerning claim 3, Boghossian further teaches the system of claim 1, wherein:
the visual signal indicates that the predefined event has occurred when a predefined object, or movement of an object, is detected by the camera (¶0024, ¶0128: “…analysis that may be performed on video data include detecting a stationary object, tracking an object, detecting motion of an object in a predefined direction, detecting loitering, and any combination thereof.”); and
the audio signal indicates that the predefined event has occurred when sound is detected by the microphone device (¶0024, ¶0128: “…analysis that may be performed on audio data include identifying sounds that relate to aggression, breaking glass, a gunshot, a scream, and any combination thereof”).


Concerning claim 4, Boghossian further teaches the system of claim 1, wherein the security system is configured to:
determine whether the visual signal indicates that the predefined event has occurred using a video analytics algorithm (¶0025: analysis of video data; ¶0119: utilizing algorithms on received data; ¶0149); and
determine whether the audio signal indicates that the predefined event has occurred using a directional audio analytics algorithm (¶0025: analysis of audio data; ¶0119: utilizing algorithms on received data; ¶0149).

Concerning claim 5, Boghossian further teaches the system of claim 1, wherein the visual signal indicates that the predefined event has occurred when:
a person is detected in the camera’s field of view (¶0032: detecting a person in video data captured by camera 102; ¶0035); 
an object is detected within a predefined area in the camera’s field of view (¶¶0019-0021: detecting people in video data of a predetermined area; ¶0035); and/or 
a predefined gesture is detected.

Concerning claim 7, Boghossian further teaches the system of claim 1, wherein the audio signal indicates that the predefined event has occurred when sound detected by the microphone device meets one or more predefined criteria (¶0034).

Concerning claim 8, Boghossian further teaches the system of claim 1, wherein the audio signal indicates that the predefined event has occurred when sound detected by the microphone device is determined to be originating from within a predefined area (¶0025; ¶0327: directional microphones), and/or is of a predefined type of sound (¶0025: identification of a predefined noise).

Concerning claim 11, Boghossian further teaches the system of claim 1, comprising a plurality of cameras for visually monitoring the entrance area (¶0055), and a plurality of microphone devices for detecting sound at the entrance area (¶0055), wherein the processor is configured to: 
receive a visual signal from each of the plurality of cameras (¶0055; ¶¶0128-0129), and an audio signal from each of the plurality of microphone devices (¶0055; ¶¶0128-0129); and 
trigger the alert when one or more of the plurality of visual signals and one or more of the plurality of audio signals indicate that the predefined event has occurred (¶¶0128-0129).

Concerning claim 13, Boghossian teaches the system of claim 1, further comprising an access control computing device, wherein the access control computing device is configured to receive the alert triggered by the processor and provide an alert notification to a user (fig. 1: device 120; ¶¶0128-0130).

Concerning claim 14, claim 14 is the corresponding method to the security system of claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boghossian et al. (US 20120320201 A1) in view of Goulden et al. (US 20190087646 A1).

Concerning claim 6, Boghossian teaches the security system of claim 1. Boghossian further teaches, wherein the visual signal indicates that the predefined event has occurred when a person performing a predefined pattern is detected within a predefined area in the camera’s field of view (¶¶0032-0034). Boghossian, however, fails to specify the predefined pattern as a predefined gesture.
Goulden et al. (hereinafter Goulden), in a similar field of endeavor, teaches home security in a smart home environment, wherein gesturing analysis is used to detect predefined patterns (¶¶0159, 0199).
Taking the teachings of Boghossian and Goulden, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gesture analysis of the Goulden invention into the pattern recognition of Boghossian in order to detect a person performing a predefined event. A modification of this manner is the use of known technique to improve similar devices (methods, or products) in the same way.

Concerning claim 9, Boghossian teaches the security system of claim 1. Boghossian further teaches the system, 
wherein the visual signal indicates that the predefined event has occurred when a person performing a predefined pattern is detected within a predefined area in the camera’s field of view (¶¶0032-0035; ¶¶0128-0129); and 
the audio signal indicates that the predefined event has occurred when sound detected by the microphone device is determined to be originating from within the predefined area in the camera’s field of view, and is of a predefined type of sound corresponding to the predefined pattern (¶¶0032-0035; ¶¶0128-0129). Boghossian, however, fails to specify the predefined pattern as a predefined gesture.
Goulden et al. (hereinafter Goulden), in a similar field of endeavor, teaches home security in a smart home environment, wherein gesturing analysis is used to detect predefined patterns (¶¶0159, 0199).
Taking the teachings of Boghossian and Goulden, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gesture analysis of the Goulden invention into the pattern recognition of Boghossian in order to detect a person performing a predefined event. A modification of this manner is the use of known technique to improve similar devices (methods, or products) in the same way.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boghossian et al. (US 20120320201 A1) in view of Makinen et al. (US 20170188138 A1).

Concerning claim 10, Boghossian teaches the security system of claim 1. Boghossian further teaches the use of directional microphones (¶0327), however, Boghossian fails to explicitly teach wherein the microphone device comprises an acoustic beamformer configured to steer an acoustic beam to a predefined area.
Makinen et al. (hereinafter Makinen) teaches microphone beamforming, wherein the microphone device comprises an acoustic beamformer configured to steer an acoustic beam to a predefined area (¶0009; fig. 5: 508).
Taking the teachings of Boghossian and Makinen, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acoustic beamformer of the Goulden invention into Boghossian in order to focus on retrieving data from a particular audio source.

Concerning claim 15, claim 15 is the corresponding method to the security system of claim 10 and is rejected under the same rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boghossian et al. (US 20120320201 A1) in view of Correnti (US 10810854 B1).

Concerning claim 12, Boghossian teaches the security system of claim 1. Not explicitly taught is the system, wherein the processor is configured to store and tag a record of the detected predefined event in a memory.
Correnti, in a similar field of endeavor, teaches enhanced audiovisual analytics, wherein the processor is configured to store and tag a record of the detected predefined event in a memory (col. 6, ll. 54-59: “storing”; col. 7, ll. 18-24: “tagging”).
Taking the teachings of Boghossian and Correnti, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storing and tagging of a record of the detected predefined event in memory of the Correnti invention into Boghossian in order to compare portions of received audiovisual data to the stored and tagged data in memory. A modification of this manner would allow Boghossian to determine how much of the portions of received audiovisual data match with the stored and tagged data of particular sounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425